DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 4-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4-7, 11, and 12, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 9, it is unclear which macromolecule of claim 1 is referred to in line 1.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1, 2, and 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steine et al., U.S. Patent Application Publication No. 2003/0125403 A1 (“Steine”).
As to Claim 1, Steine teaches the following:
A method for forming an analyte sensor for measuring an analyte in a host, the method (see “The present invention relates to a screen-printable paste for producing a porous polymer membrane which can be used in electrochemical sensors, especially in electrochemical biosensors, for integrated preparation of, in particular, whole blood samples.” in para. [0001], and fig. 1) comprising: 
forming a membrane system (“enzyme and mediator layer 4” and “polymer membrane 5”) 4/5 on an electroactive surface (“electrode arrangement”) 2 (see para. [0016]), 
wherein the membrane system comprises a resistance domain (“polymer membrane”) 5 configured to control a flux of the analyte therethrough (see “FIG. 4 illustrates by means of a series of measurements the fact that at a constant glucose concentration the test strip provided with a membrane of the invention provides, in contrast to a test strip without membrane, constant results as the values of the hematocrit increase, whereas the response with the test strip without membrane decreases as the erythrocyte concentration increases. Because of the increased diffusion barrier between the enzyme layer and the blood sample the response overall is somewhat reduced in the case of the sensor with membrane.” in para. [0040]), 
wherein the resistance domain is formed by applying a solution (“cellulose acetate remains in solution”) (see “Moreover the cellulose acetate remains in solution longer, which extends the time during which the paste remains in a printable state.” in para. [0023]) comprising at least one hydrophilic-hydrophobic macromolecule in a solvent system to the electroactive surface (see “Solvents which can be used for the polymer are, for example, 1,4-dioxane (boiling point 102.degree. C.) and/or 4-hydroxymethylpentanon- e (boiling point 165.degree. C.) A preferred composition comprise 0-20% by weight, more preferably 20% by weight, of 1,4-dioxane and 0-70% by weight, more preferably 56% by weight, of 4-hydroxymethylpentanone, it being possible alternatively to replace the 4-hydroxymethylpentanone by ethyl acetate or ethylene glycol diacetate.” in para. [0021]).
As to Claim 2, Steine teaches the following:
wherein the membrane system is formed on the electroactive surface 2 using a deposition technique selected from the group consisting of dip coating, spray coating, spin coating, and casting (see “After the screen-printable paste with the composition described previously has been printed, and the solvent has evaporated, there is formation through deposition of the cellulose esters of a membrane with an average pore size of from 0.1 to 2 .mu.M, it being possible to influence the pore size by the amount of long-chain alcohol used.” in para. [0039]).
As to Claim 8, Steine teaches the following:
wherein the membrane system 5 further comprises an enzyme domain (enzyme and mediator layer 4”) 4 comprising a co-reactant (“mediator”), wherein the co-reactant is capable of undergoing a reaction with the analyte, and wherein the enzyme domain is formed prior to formation of the resistance domain 5 (see para. [0016], and fig. 1).
As to Claims 9 and 10, Steine teaches the following:
wherein the macromolecule comprises a cellulosic polymer, wherein the cellulosic polymer comprises cellulose acetate (“cellulose acetate”) (see para. [0020]).
As to Claim 11, Steine teaches the following:
wherein the cellulosic polymer comprises from about 3 wt. % to about 10 wt. % cellulose acetate (see para. [0020]).
As to Claim 12, Steine teaches the following:
wherein the cellulosic polymer comprises about 7 wt. % cellulose acetate (see para. [0020]). 
7.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gregg et al., U.S. Patent No. 5,264,105 A (“Gregg”).
As to Claim 1, Gregg teaches the following:
A method for forming an analyte sensor for measuring an analyte in a host, the method (see “This invention relates to amperometric biosensing electrodes for the detection of a specific analyte in a test sample. More particularly, this invention relates to novel biosensors containing a polymeric overcoating which confers increased sensitivity to the electrodes when used in biological fluids.” In col. 1, ll. 10-15, and fig. 1) comprising: 
forming a membrane system (“three-dimensional redox polymer network”) 13 on an electroactive surface (“test surface”) 12 (see “As shown in FIG. 1, a biosensor of the present invention includes an electrode 10 having a test surface 12. The surface 12 is substantially covered with a three=dimensional redox polymer 14 to which is bound a redox enzyme 16. The three-dimensional redox polymer network 13 thus formed electrically connects the electrode 10 to a redox enzyme 16.” in col. 3, ll. 4-10), 
wherein the membrane system 13 comprises a resistance domain (“three-dimensional redox polymer”) 14 configured to control a flux of the analyte therethrough (see “In a preferred embodiment, as shown in FIG. 5, the improved enzyme electrode of the present invention also includes a polymeric film 22 which prevents in diffusion of macromolecules, generally of molecular weights greater than 5000, such as serum albumin, from the assayed solution. The polymeric film 22 is preferably as thin as is practically feasible, subject to its having a low density of holes. The polymeric film 22 must be permeable to the substrate of redox enzyme 16 to allow good substrate in-diffusion and also permit good out-diffusion of product of the redox enzyme catalyzed reaction, i.e., gluconolactone or gluconate for a glucose electrode.” in col. 5, ll. 1-13), 
wherein the resistance domain 14 is formed by applying a solution (“solution”) (see “Mixture of redox enzyme and the various polymer components in a common solution is followed by the application of the solution to an electrode surface.” in col. 4, ll. 56-58) comprising at least one hydrophilic-hydrophobic macromolecule (“Included in this category of cross-linking agents are multi-functional epoxides such as polyethylene glycol diglycidyl ether (PEGDGE), carbodiimides, di- and poly- aldehydes, imidoesters, and N-hydroxysuccinimid esters”) in a solvent system to the electroactive surface (see col. 3, l. 58, to col. 4, l. 48).
As to Claim 2, Gregg teaches the following:
wherein the membrane system 13 is formed on the electroactive surface 12 using a deposition technique selected from the group consisting of dip coating, spray coating, spin coating, and casting (see “Various application methods may be used, including the addition of drops of the solution onto the electrode surface, dip coating, spin coating, or spraying the solution onto the electrode surface.” in col. 4, ll. 58-62).
As to Claim 3, Gregg teaches the following:
wherein the resistance domain 14 is formed by dip coating (see col. 4, ll. 58-62).
As to Claim 4, Gregg teaches the following:
the step of curing the resistance domain for at least about 2 minutes at ambient temperature (see col. 10, ll. 6-21).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregg, as applied to claim 2 above, and further in view of Almanza-Workman et al., Characterization of highly hydrophobic coatings deposited onto preoxidized silicon from water dispersible organosilanes, 2003, Thin Solid Films, 423: 77-87 (“Almanza-Workman”).
As to Claim 5, Gregg teaches the subject matter of claim 2 above.  Gregg does not teach the following:

wherein the resistance domain is formed by dip coating an insertion rate of about 40 inches per minute (claim 5),
wherein the resistance domain is formed by dip coating at a dwell time of less than about 1 second (claim 6), and 
wherein the resistance domain is formed by dip coating at a withdrawal rate of about 40 inches per minute (claim 7).

	However, Almanza-Workman teaches the following:
wherein the resistance domain is formed by dip coating an insertion rate of about 40 inches per minute (see page 79),
wherein the resistance domain is formed by dip coating at a dwell time of less than about 1 second (see page 79), and 
wherein the resistance domain is formed by dip coating at a withdrawal rate of about 40 inches per minute (see page 79).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Gregg to incorporate specific parameters such as insertion rate of 40 inches per minute, dwell time less than a second, and withdrawal rate of 40 inches per minute based on experimentation by Almanza-Workman for optimization of membrane features such as hydrophobicity and coating thickness.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/17/2022